711 N.W.2d 71 (2006)
474 Mich. 1094
Valinda DAVIS, on behalf of herself and her minor children, Andre Davis, Angela Davis, Marques Davis, Timothy Davis, Christopher Davis, Ta-Mya Davis, Garnett Davis, II, and Chantal Davis, Plaintiffs-Appellants,
v.
CITY OF SOUTHFIELD, Defendant-Appellee.
DockeT No. 129988. COA No. 252347.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.